Lee E. Dean, defendant-appellant, appeals the judgment of the Franklin County Court of Common Pleas, finding that he is a sexual predator.  Appellant presents the following five assignments of error:
  FIRST ASSIGNMENT OF ERROR: The trial court erroneously determined that R.C. 2950.09(C) does not violate the ban on retroactive laws set forth in Article II, Section 28 of the Ohio Constitution.
  SECOND ASSIGNMENT OF ERROR:  The trial court erroneously determined that R.C. 2950.09(C) does not violate the ban on ex post facto lawmaking by the states set forth in Article I, Section 10
of the United States Constitution.
  THIRD ASSIGNMENT OF ERROR: Section 2950.09(C) of the Ohio Revised Code imposes multiple punishments for the same offense in violation of the Double Jeopardy Clause of the Fifth Amendment to the United States Constitution and Article I, Section  10 of the Ohio Constitution.
  FOURTH ASSIGNMENT OF ERROR: R.C. 2950.09(C)'s differential treatment of those who remain incarcerated for what is now classified as a sexually oriented offense, and those convicted of comparable offenses who do not remain incarcerated in a state penal institution, is in violation of the Equal Protection Clause of the  Fourteenth Amendment to the United States Constitution and the comparable guarantee of Article I, Section 2 of the Ohio Constitution.
  FIFTH ASSIGNMENT OF ERROR: Section 2950.09(C) of the Ohio Revised Code is unconstitutionally vague insofar as it fails to provide specific guidance to courts called upon to determine whether or not an inmate is a sexual predator, and as it fails to allocate the burden of proof.
Having previously addressed these assignments of error in State v. Smith (June 22, 1999), Franklin App. No. 98AP-1156, unreported (1999 Opinions 1694), we overrule appellant's assignments of error pursuant to the reasoning we used in Smith
and affirm the judgment of the Franklin County Court of Common Pleas.  See, also, State v. Cook (1998), 83 Ohio St.3d 404, paragraphs one and two of the syllabus.
Judgment affirmed.
LAZARUS, P.J., and PETREE, J., concur.